Title: [Diary entry: 2 June 1786]
From: Washington, George
To: 

Friday 2d. Thermometer at 68 in the Morning—70 at Noon and 70 at Night. A good deal of rain fell in the Night and this Morning with the wind at No. Et. Afterwards it continued Misting and the Sun to shine, alternately through the day. More clouds and wet weather, and less Sunshine never happened, it is thought in the same time, in this Country before. Waters run from the Hills, and stand in hollows, as in the depth of Winter; & except where there is a great mixture of Sand the ground when plowed, is little other than Mortar. Yet, such is the progress of the grass, that plowing must go forward, or the Corn get smothered and lost by means of it. Cut the young grass in the levelled part of the Lawn, before the west front of the House, with intention to Roll it, but the ground was too wet and soft to do it. In the afternoon a Captn. Aitkinson of the Caesar, & another Gentleman came on Shore and drank Tea. The first was furnished with a horse to go to his employer Mr. Sanderson at Alexandria. The other Gentleman returned to the Ship. Sent to Doctr. Craik informing him how Adam in the Neck did & receiving fresh directions & Medicines for him—soon after which an acct. came of his death.